UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to SEC File No. 333-179082 A & C United Agriculture Developing Inc. (Exact name of registrant as specified in its charter) Nevada 27-5159463 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS I.D.) 1rand Ave. #16, Walnut, California (Address of principal executive offices) (Zip Code) Issuer's telephone number: 626-262-7379 N/A (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of June 30, 2017, there were 37,731,495 shares issued and outstanding of the registrant's common stock. A & C United Agriculture Developing Inc. & Subsidiary Consolidated Financial Statements As of June 30, 2017, and 2016 Table of Contents Consolidated Balance Sheet 3 Consolidated Statement of Operations 4 Consolidated Statement of Stockholders’ Equity 5 Consolidated Statement of Cash Flows 6 Notes to Consolidated Financial Statements 7 2 A & C United Agriculture Developing Inc. & Subsidiary CONSOLIDATED BALANCE SHEET UNAUDITED June 30, September 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventory Total Current Assets $ $ Other current assets: Prepaid expense $ $ Total Other Current Assets $ $ Property, plant and equipment, net $ $ TOTAL ASSETS $ $ LIABILITIES & EQUITY Current liabilities: Account payable $ $ Credit card payable Total current liabilities $ $ Other current liabilities: Loan from shareholders $ $ Accrued Expenses Liability Unearned Income - Total other current liabilities $ $ Total liabilities $ $ Stockholders' Equity: Common stock, $0.001 par value; 500,000,000 shares authorized; 40,731,495 in 9/30/2016 and 37,731,495 in 6/30/2017 shares issued and outstanding. $ $ Paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) ) Total stockholders' equity $ $ TOTAL LIABILITIES & EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 A & C United Agriculture Developing Inc. & Subsidiary
